EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 12/20/2021. 
Claim 22 has been amended. 
Claims 1,3,5,7-13,15-16 and 18-21 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 12/20/2021 with respect to 35 U.S.C. 103 rejections of the independent claims  have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections 35 U.S.C. § 103 rejections has been withdrawn.

Allowable Subject Matter
Claims 1,3,5,7-13,15-16 and 18-21 are allowed.

Reasons for Allowance

These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 12/20/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1 and 11. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards resource allocation in edge computing networks with delay assurance that minimizes datacenter migration costs. Regarding independent claims 1 and 11, the prior arts of record fails to teach or fairly suggest a method and a system for “…constructing an auxiliary graph dependent on the predicted user route and the determination, for each wireless access point, of the one or more datacenters in the edge computing network for which the assured delay constraint is met when the datacenter is accessed through the wireless access point, …constructing the auxiliary graph comprises: for each of the multiple time points, generating a node in the auxiliary graph for each datacenter associated with each wireless access point accessible at the time point; for each pair of nodes in the auxiliary graph representing datacenters accessible at consecutive ones of the multiple time points, assigning a respective link weight to a connection between the two nodes of the pair of nodes in the auxiliary graph that is dependent on a cost of migrating data between the two nodes of the pair of nodes or a cost of migrating a computation task between the two nodes of the pair of nodes, wherein a value of 1 is assigned to the connection when the two nodes represent differing data centers, and a value of O is assigned to the connection when the two nodes represent the same datacenter; and determining the lowest cost path in the auxiliary graph is dependent on the respective link weights assigned to the connections between the two nodes of each pair of nodes in the auxiliary graph representing datacenters accessible at consecutive ones of the multiple time points,….”.
The closest Prior Art, US  20190245789 (Sabella et al.), teaches multi-access edge computing (MEC) technology to provide a service to a user equipment [⁋ 0018]. a cost graph constructed based on the set of local cost measurements for the service. A cost for a path from a first entity to a second entity may be a sum of the local cost measurements along the path from the first entity to the second entity. When there may be multiple paths from a MEC host to the UE, a cost for the MEC host to provide the service to the UE may be a minimal cost among the 
However, Sabella fails to teach “…assigning a respective link weight to a connection between the two nodes of the pair of nodes in the auxiliary graph that is dependent on a cost of migrating data between the two nodes of the pair of nodes or a cost of migrating a computation task between the two nodes of the pair of nodes, wherein a value of 1 is assigned to the connection when the two nodes represent differing data centers, and a value of O is assigned to the connection when the two nodes represent the same datacenter;”
Other prior art. US 2019/0158606 (Guim et al.), teaches when a device transitions from wireless coverage area of one base station to another, the predicted path proactively switched to another set of resources offered by computing services executed by other base stations or network equipment. [⁋ 0035] receive location updates from the devices,  identify and track edge computing resources used by the devices at the tracked locations, predict the location of the tracked devices, and the usage of resources and services in the initial location, identify conditions in which the service(s) will require migration to other computing locations, communicate 
US 2010/0027427 (Kokje et al.) teaches determine a lowest cost path between switches by considering not only the sum of link costs along a path but also the number of hops in the path [⁋ 0010]. calculating a hop cost for the multiplicity of paths sharing the same lowest link cost. …the hop cost is the number of switches traversed on a path through the network [⁋ 0027]. comparison is performed for the multiplicity of paths to find the path with the lowest hop cost [⁋ 0028].
However, none of the prior arts of record teach or fairly suggest the aforementioned claimed limitations.
Updated search found prior art. US 2019/0104413 (Cidon et al.). Cidon teaches a virtual network for a tenant over one or more public clouds, identifies possible ingress and egress routers for entering and exiting the virtual network for the tenant based on locations of the tenant's branch offices, datacenters, mobile users, and SaaS providers, and identifies routes that traverse from the identified ingress routers to the identified egress routers through other intermediate public-cloud routers that implement the virtual network. After identifying these routes, the 
However, Cidon fails to teach or fairly suggest the aforementioned claimed limitations.
Therefore, the prior arts of record which singly or taken together fail to teach or fairly suggest the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448